DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (JP 2002-170082 – English Machine Translation) in view of Tompsett et al. (US 4,634,997).
	Regarding claim 1, Nagase et al. (figure 1) disclose a contactless integrated circuit (IC) card reader configured to communicate with a contactless IC card, comprising: an antenna circuit (20, 30 and 31); a variable amplifier (18) configured to amplify a carrier signal at an amplification gain and to output the amplified carrier signal to the antenna circuit as a transmit signal; a receiving variable amplifier (34) configured to adjust a power level of a receive signal received through the antenna circuit at an ratio; and a controller (33 and 35) configured to control the amplification gain and the ratio based on the adjusted receive signal (paragraphs [0018]-[0022]). Nagase et al. do not explicitly disclose a variable attenuator configured to attenuate a receive signal received through the antenna circuit at an attenuation ratio. However, Tompsett et al. disclose an automatic gain control amplifier circuit comprising a variable attenuator for adjusting a power of a receive signal (column 4, lines 11-38). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the variable attenuator of Tompsett et al. to the receiving variable amplifier of Nagase et al. as a system design preference performing the same function for adjusting the power level of the receive signal.
Regarding claim 3, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. In addition, Nagase et al. disclose a transmission circuit configured to generate the carrier signal; and a reception circuit configured to filter (LPF 37) the carrier signal from the attenuated receive signal and to generate a filtered receive signal (paragraphs [0021]-[0022]).
Regarding claim 4, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 3 above. Nagase et al. and Tompsett et al. do not specifically disclose wherein the controller controls the amplification gain and the attenuation ratio based on an amplitude of the filtered receive signal. However, Nagase et al. disclose wherein the controller controls the amplification gain and the 
Regarding claim 9, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. In addition, Tompsett et al. disclose wherein the variable attenuator includes: a variable resistance element connected between a reception terminal to which the receive signal is input and a ground terminal; and a capacitor connected between the reception terminal and the ground terminal (column 4, lines 11-38).
	Regarding claim 13, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. In addition, Nagase et al. disclose wherein the carrier signal has a frequency of 13.56 MHz (paragraph [0025]).
	Regarding claims 14 and 15, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. Nagase et al. and Tompsett et al. do not specifically disclose wherein the controller is configured to control the amplification gain and the attenuation ratio based on a signal-to-noise ratio or a bit-to-error ratio of the attenuated receive signal. However, examiner takes Official notice that it is well known in the art to use a signal-to-noise ratio or a bit-to-error ratio as signal level parameter reference. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known signal-to-noise ratio or bit-to-error ratio to the controller of Nagase et al. and Tompsett et al. as a signal level parameter preference for adjusting transmit and receive signals.
Regarding claim 19, Nagase et al. (figure 1) disclose an operation method of a contactless integrated circuit (IC) card reader configured to communicate with a contactless IC card, the method comprising: setting each of an amplification gain and a ratio to first and second initial values, .

Claims 2, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. in view of Tompsett et al. and further in view of Cordier (US 10,644,739).
Regarding claim 2, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. Nagase et al. and Tompsett et al. do not specifically disclose wherein the receive signal is generated through use of a passive load modulation (PLM) performed by the contactless IC card. However, Cordier (figure 2) discloses a contactless IC card reader wherein a receive signal is generated through use of a passive load modulation (PLM) performed by the contactless IC card (column 5, lines 50-54). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the PLM of Cordier to the IC card reader of Nagase et al. and Tompsett et al. for modulating the received signal with PLM.

Regarding claim 18, Nagase et al., Tompsett et al. and Cordier disclose the electronic device of claim 16 above. In addition, Nagase et al. disclose wherein the NFC reader circuit includes: a reception circuit configured to filter (LPF 37) the carrier signal from the attenuated receive signal and to generate a filtered receive signal; and a signal processing unit configured to demodulate the filtered receive signal, generate the reception data, and transfer the reception data to the processor (paragraphs [0021]-[0022]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. in view of Tompsett et al. and further in view of Nakayama (US 9,654,186).
Regarding claim 6, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 3 above. In addition, Nagase et al. (figure 1) disclose a signal processing unit (38) configured to demodulate the filtered receive signal to identify data provided from the contactless IC card (paragaraph [0022]). Nagase et al. and Tompsett et al. do not explicitly disclose demodulate the filtered receive signal using amplitude shift keying (ASK) demodulation. However. Nakayama (figure 1) discloses a contactless IC card reader comprising a signal processing unit (29) configured to demodulate the filtered receive signal using amplitude shift keying (ASK) demodulation to identify data provided from the contactless IC card (column 7, lines 5-12). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the ASK demodulation of Nakayama to the IC card reader of Nagase et al. and Tompsett et al. for demodulation the received signal under ASK scheme.
	Regarding claim 7, Nagase et al., Tompsett et al. and Nakayama disclose the contactless IC card reader of claim 6 above. In addition, Nakayama discloses wherein the signal processing unit is further .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. in view of Tompsett et al. and further in view of Nakayama (US 7,817,962).
	Regarding claim 8, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1 above. Nagase et al. and Tompsett et al. do not explicitly disclose wherein the variable amplifier includes a plurality of drivers each configured to amplify the carrier signal, wherein each of the plurality of drivers is selectively activated in response to an amplification gain signal. However, Zolfaghari (figures 2 and 3) disclose a variable amplifier (228 or 230) includes a plurality of drivers (216) each configured to amplify the carrier signal, wherein each of the plurality of drivers is selectively activated in response to an amplification gain signal (218) (column 1, lines 38-47; and column line 57 – column 6, line 31). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the variable amplifier with plurality of drivers of Zolfaghari to the contactless IC card reader of Nagase et al. and Tompsett et al. to vary or select a desired amplifier output power.

Allowable Subject Matter
Claims 5, 10-12, 17 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 4. However, Nagase et al. and Tompsett et al. fail to further disclose the contactless IC card reader 
Regarding claims 10-12, Nagase et al. and Tompsett et al. disclose the contactless IC card reader of claim 1. However, Nagase et al. and Tompsett et al. fail to further disclose he contactless IC card reader above further comprising: a type manager configured to determine an NFC type of the contactless IC card, wherein the controller is further configured to control the amplification gain and the attenuation ratio based on the attenuated receive signal and the determined NFC type.
	Regarding claim 17, Nagase et al. and Tompsett et al. disclose the electronic device of claim 16. However, Nagase et al. and Tompsett et al. fail to further disclose the electronic device above wherein, when an amplitude of a signal, which is generated by filtering the carrier signal from the attenuated receive signal, is smaller than a reference level, the controller decreases the amplification gain and the attenuation ratio.
	Regarding claim 20, Nagase et al. and Tompsett et al. disclose the method of claim 19. However, Nagase et al. and Tompsett et al. fail to further disclose the method above wherein the adjusting of the amplification gain and the attenuation ratio respectively based on the attenuated receive signal and the reference level includes: decreasing the amplification gain and the attenuation ratio, when an amplitude of a signal, which is generated by filtering a carrier signal from the attenuated receive signal, is smaller than the reference level.
Regarding claim 21, Nagase et al. and Tompsett et al. disclose the method of claim 19. However, Nagase et al. and Tompsett et al. fail to further disclose the method above wherein the first initial value of the amplification gain is a maximum value, and the second initial value of the attenuation ratio is decided based on the first initial value of the amplification gain.
Regarding claim 22, Nagase et al. and Tompsett et al. disclose the method of claim 19. However, Nagase et al. and Tompsett et al. fail to further disclose the method above further comprising: before 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arisawa (US 7,283,913) discloses a contactless IC card system with an amplifying circuit, a modulating circuit, a demodulating circuit, a transmitter apparatus, and a receiver apparatus, applicable applicable to an IC card reader/writer capable of communicating data with this contactless IC card.
Philip et al. (US 10,346,732) teach RF transceivers for communication devices such as Bluetooth, ZigBee, radio frequency identification (RFID), and near-field communication (NFC) devices which communicate over a short range.
Myoung et al. (US 10,361,735) disclose an NFC receiver and operation method of circuit comprising the NFC receiver
Ota et al. (US 2007/0122941) disclose a terminal device communicating with contact-less IC media, and a communication method performed in the terminal device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645